DETAILED ACTION
CLAIMS 1-14 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-4:
 “an active converter configured to couple … converts data … converts power”; and
Claim(s) 5, 7, 9, and 10:
 “active coupling device converts data … converts power”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(a) or 35 U.S.C.§112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-14
 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claims 1-2 
 recite the limitations (in relevant part): 
an active converter … wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, single pair Ethernet cable … the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.
Emphasis added.
Claims 5 and 7
 recite the limitations (in relevant part): “the active coupling device converts data transmitted over the second four pair Ethernet cable to data transmittable over the first single pair Ethernet drop cable by purposeful modification of the data … the active coupling device converts power transmitted over the second four pair Ethernet cable to power transmittable over the first single pair Ethernet drop cable.” Emphasis added.
Claims 11-12 
 recite the limitations (in relevant part): 
A method comprising: receiving, at a network consolidation point, first data transmitted in accordance with a first ethernet standard from an ethernet backbone; converting, at the network consolidation point, the received first data to converted first data, the converted first data consistent with a second ethernet standard; and transmitting, from the network consolidation point, the converted first data … receiving, at the network consolidation point, first power transmitted in accordance with a third ethernet standard from an ethernet backbone; converting, at the network consolidation point, the received first power to converted first power, the converted first power consistent with a fourth ethernet standard; and transmitting, from the network consolidation point, the converted first power. 

The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example neither circuitry nor a processor and algorithm to perform the recited data conversions are described in the written description. Likewise, no circuitry or other structure or steps for performing the recited power conversion is described in the written description. 
Claim(s) 1-14

 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The 
Please see the relevant limitations from claims 1-2, 5, 7, and 11-12 cited above. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
MPEP § 2164.01(a)

For example, determining how to convert the power provided from the 4 pair Ethernet standard to the 1 pair Ethernet standard; How to convert the data between the two standards; What type of power converter should be used (e.g. buck, boost, etc..); Are the data and power carried on the single pair and if so how is that undertaken?; Which algorithms are used in the data conversion?; Which structural components are used and how are they configured? etc.. 
Claim(s) 1-14
 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the lack of written description to describe how the recited (see above) data and power conversions are undertaken (See above for additional Written Description discussion).
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
Claim(s) 1-4:
 “an active converter configured to couple … converts data … converts power”; and
Claim(s) 5, 7, 9, and 10:
 “active coupling device converts data … converts power”;
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Examiner has thoroughly reviewed the disclosure and can find no structure that performs the recited conversions (See 112(a) discussion above).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 3-4 and 7-10 
 
incorporate the deficiencies of rejected base claim(s) 1 and 5. Accordingly, claims 3-4 and 7-10 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable….”. Emphasis added. It is unclear whether data from the first backbone-coupled four pair Ethernet cable or the second backbone-coupled four pair Ethernet cable is being converted.
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: “wherein the active converter converts data transmitted over the second backbone-coupled, four pair Ethernet cable….”
Claim(s) 3-4
 
incorporate the deficiencies of rejected base claim(s) 1 and 5. Accordingly, claims 3-4 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
MPEP § 2106 sets out a framework of analysis to determine whether a claimed invention is directed to subject matter that is foreclosed under 35 U.S.C. § 101. A summary of that framework is provided below: 
Step 1 - Is the claim to a process, machine, manufacture, or composition of matter? 
Step 2A, Prong 1 - If so, is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2B, Prong 2 – If so, does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B – If not, does the claim recite additional elements that amount to significantly more than the judicial exception?

Under this framework, 
Claim(s) 11-14
 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (Mathematical Concept) without significantly more.
Step 1
 The recited method claims are directed to a process, machine, manufacture, or composition of matter. Here, a method – process – is recited.
Step 2A, Prong 1

receiving, at a network consolidation point, first data transmitted in accordance with a first Ethernet standard from an Ethernet backbone; converting, at the network consolidation point, the received first data to converted first data, the converted first data consistent with a second Ethernet standard; and transmitting, from the network consolidation point, the converted first data.
 The claims thus recite a Mathematical Concept. Specifically, using the formulas, equations, or calculations necessary to convert data from one Ethernet standard to data of another Ethernet standard. 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the recited receipt of data and transmission of data represent mere data gathering and reporting. The receiving of data and the transmission of converted data is thus insignificant extra-solution activity. Likewise, the addition of power conversion in claims 12 and 14 do not add more than insignificant extra-solution activity.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of receiving data, converting it, and transmitting the converted data are recited at a high level of generality and therefore does not add significantly more to the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claim 1-14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newland et al., US 2009/0073957 Al, (“Newland”) in view of Schlichter, US 9,069,539 B2 (“Schlicter”)
Regarding Claim 1,
 A network consolidation point comprising: (Fig. 1, element 105) 
a passive coupler configured to couple a first backbone-coupled, four pair Ethernet cable to a communications outlet-coupled, four pair Ethernet cable; (Fig. 1, port/cable connecting element 120-1 and 102-N, element 114; See also Fig. 3, element 310; See also [0020] “Data distribution device 105 … network device for distributing data using any physical networking standards and data communication protocols, including, for example, Ethernet and TCP/IP … may be a switch, a hub, a router, a patch panel, or any other type of network device known by one of ordinary skill in the art. Data distribution device 105 may exchange data with remote data distribution device 110, externally powered network devices 120-1-120-N, and/or network devices 125-1-125-N using any known physical networking standards and data communication protocols,”
See also [0020] “Data distribution device 105 may exchange data utilizing standard Ethernet cables and connectors, such as, for example, CATS/5e, and/or CAT6 cabling, in conjunction with, for example, standard RJ-45 connectors.” 
See also Fig. 2A elements 210, 114, and 220;
i.e. data only connections as between network devices and another switch – backbone-coupled giving the claim the BRI – are taught.) and
 an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, … Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, … Ethernet cable.  (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]
Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
Newland does not expressly teach an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, single pair Ethernet cable.  Emphasis added.
Note, however, that Newland goes on to teach that power and data may be received and in-turn provided to network clients via “IEEE 802.3af PoE standards, or any other power over data line techniques know in the art.” (Newland at [0023], Emphasis added.)
Schlicter teaches an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, single pair Ethernet cable.  Emphasis added.
(col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlicter with the teaching of Newland as both references are directed to controlling power in computer network systems. Moreover, Schlicter improves on Newland’s teaching of implementing power/data delivery in a switch (Newland [0023])  by teaching a technique which adaptively provides power/data based on the detected type of PD, thus improving power/data delivery and flexibility of the system. (Schlicter col. 2, ll. 48 – 67; col. 1, ll. 20-60) 
Regarding Claim 2,
 Newland does not teach wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  
Schlicter teaches wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 
Regarding Claim 3,
 Newland teaches further comprising a reverse active converter configured to couple a second communications outlet-coupled … Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled … Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.   (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
Newland does not teach further comprising a reverse active converter configured to couple a second communications outlet-coupled, single pair Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled, single pair Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.  Emphasis added.
Data transfers between the APSE 120 and the XPD 110 over the cable 30 are provided by a respective Ethernet PHY module 150 in each device. In one embodiment,” Emphasis added. See also col. 1, ll. 9-20 i.e. a network switch which facilitates data transfers as between the devices connected to its ports is taught.) 
Regarding Claim 4,
 Newland teaches wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled … Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable.  (Fig. 3, elements 320, 360, 370, and 315; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; See also [0022] – [0023];) 
Newland does not teach wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable. Emphasis added.
Schlicter teaches wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable. (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. the switch may itself be a PD, and receive power over a single pair connection with a PSE.) 
Regarding Claim 6,
 Newland does not expressly teach wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards.  
Schlichter teaches wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards.  (col. 10, ll. 31-34 “The APSE 120 andAPD 175 of the disclosure are described as elements of Ethernet communication systems wherein type- I and type-2 devices are described in relevant Ethernet standards.” i.e. at least two Ethernet standards are used to transmit data/power) 
Claim(s) 5-14
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1-4 and 6. Specifically:
Claim(s) 5 correspond(s) to claim(s) 1; 
Claim(s) 11 correspond(s) to claim(s) 1 and 6; 
Claim(s) 7 and 12 correspond(s) to claim(s) 2; 
Claim(s) 8 and 13 correspond(s) to claim(s) 3; 
Claim(s) 9 correspond(s) to claim(s) 1, 3, and 6; and

Therefore claim(s) 5-14 is/are rejected under the same reasoning set forth above over Newland in view of Schlichter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson et al., US 2005/0078700 Al, for its teaching of providing power and data over a single pair network connection;
Penning, US 2008/0168283 Al, for its teaching of providing power over a network switch based on available power sources;
Luerkens et al., US 2013/0144448 Al, for its teaching of cascading POE devices; and
Diab et al., US 2010/0019752 Al, for its teaching of providing data and power over a single pair network connection;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Brian J Corcoran/Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187